Case 2:20-cv-04833-MWF-JEM Document 24 Filed 06/25/20 Page 1 of 1 Page ID #:97

                                               United States District Court
                                                  Central District of California           Cristina M. Squieri Bullock
                                                   Office of the Clerk                    Chief Deputy of Administration
                                                                                          350 West 1st Street, Suite 4311
                                                                                             Los Angeles, CA 90012

                Kiry K. Gray                                                                     Sara Tse Soo Hoo
   District Court Executive / Clerk of Court                                                Chief Deputy of Operations
        350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
            Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                     June 25, 2020

         Los Angeles Superior Court
         111 North Hill St.
         Los Angeles, CA 90012

  Re: Case Number:       2:20−cv−04833−MWF−JEM
      Previously Superior Court Case No.    208TCV11344
      Case Name:       Anthony Hausman et al v. Tabletops Unlimited, Inc. et al

  Dear Sir/Madam:

        Pursuant to this Court’s ORDER OF REMAND issued on                  6/25/2020        , the above−referenced
  case is hereby remanded to your jurisdiction.

         Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

        Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
  location shown below. Thank you for your cooperation.

  United States Courthouse
  255 East Temple Street, Suite TS-134
  Los Angeles, CA 90012


                                                                   Respectfully,

                                                                   Clerk, U.S. District Court

                                                                   By: /s/ Ingrid Valdes
                                                                      Deputy Clerk
                                                                      ingrid_valdes@cacd.uscourts.gov
  Encls.
  cc: Counsel of record

  Receipt is acknowledged of the documents described above.



                                                                   Clerk, Superior Court


                                                                   By:
  Date                                                                   Deputy Clerk




  CV−103 (05/18)          LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
